DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct:
Species I drawn to Figs.1A-3: the image pickup apparatus of the first embodiment
Species II drawn to Fig.4: a first modification of the image pickup apparatus the image pickup apparatus
Species III drawn to Figs.5A-B: a second modification of a the image pickup apparatus
Species IV drawn to Fig.6: a third modification of the image pickup apparatus
Species V drawn to Figs.7A-B: a fourth modification of the image pickup apparatus
Species VI drawn to Figs.8A-B: a fifth modification of the image pickup apparatus
Species VII drawn to Figs.9A-B: a sixth modification of the image pickup apparatus 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Thomas Spinelli on April 7, 2021, a provisional election was made without traverse to prosecute the Species II drawn to Figure 4, claims 1-5. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.            	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 6-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species I and III- VII, there being no allowable generic or linking claim. Election was made without traverse during the telephone conversation on August 19, 2020.

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites “the guide in plurality”, and “wherein the contact surface in plurality of the plurality of guides are in contact with the plurality of side faces of the image pickup unit”. The Examiner is unsure, but believes that “a plurality of guides” and “wherein the plurality of guides are in contact with the plurality of sides faces of the image pickup unit” maybe the correct words to use here.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“optical unit” in claims 1,3 and 5.
“optical members” in claim 1
“image pickup device” in claim 1
“image pickup unit” in claims 1, 2, 4 and 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
the optical unit 10 may be an extension lens unit of the image pickup unit 20 where the plurality of optical members are disposed as described in Applicant’s specification [0030]
optical members 11A, 11B and 11D are lenses and the optical member 11C is a parallel planar filter as described in Applicant’s specification [0028]
image pickup device 22 may be either an FSI type image sensor or a BSI type image sensor as described in Applicant’s specification [0031]
image pickup unit 20 is a quadrangular prism as described in Applicant’s specification [0029]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (WO 2015178134) in view of Nagamizu et al. (US 20120293641).
Regarding Claim 1, Sakai discloses an image pickup apparatus (the imaging unit 1) comprising: 
an optical unit (objective lens unit 10) including an incident surface (Fig.2, front side of lenses 10a of axis O) and an emission surface (front end surface 13a), 
in which a plurality of optical members (plurality of lenses 10a) are arranged around an optical axis (optical axis O); 
a polygonal prism ([0021] having a reflecting surface such as a mirror or a prism) image pickup unit (image pickup element 2) including a light receiving surface (a light receiving surface 2a), 
a rear surface (Figs.3 and 9-10, opposite end side of a light receiving surface 2a) and a plurality of side faces (Figs.3-4, a rectangle or a square formed of four outer sides parallel to the outer shape of the pixel formation region 2b), and at least one guide (holding frame 12), 
a front portion of which is fixed to the emission surface of the optical unit (front end surface 13a)
(rear end surface 13b) of which is provided with a contact surface that is in contact with and fixed to at least one side face of the image pickup unit (Fig.2-3, image pickup element 2).
However, Sakai does not discloses in which a plurality of elements including an image pickup device configured to photoelectrically convert light made incident from the optical unit and output an image pickup signal are laminated.
Nagamizu et al. teach in which a plurality of elements including an image pickup device configured to photoelectrically convert light made incident from the optical unit ([0007] and [0047] image pickup unit of the electronic endoscope apparatus is provided with an image sensor which photoelectrically converts detected light into an electric signal) and output an image pickup signal are laminated ([0045] the image pickup unit 40 is coated).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakai to have in which a plurality of elements including an image pickup device configured to photoelectrically convert light made incident from the optical unit and output an image pickup signal are laminated as taught by Nagamizu et al. in order to use photoelectrically converted electric signal to the monitor for image display ([0035] of Nagamizu et al.), and coating image pickup unit for reinforcing in the periphery after each component is assembled thereto ([0045] of Nagamizu et al.). The modified device of Sakai in view of Nagamizu et al. will hereinafter be referred to as the modified device of Sakai and Nagamizu et al.
Regarding Claim 4, the modified device of Sakai and Nagamizu et al teach the claimed invention as discussed above concerning claim 1, and Sakai teaches wherein a (front end surface 13a) of the optical unit and the light receiving surface of the image pickup unit (Figs.9-10, [0050] a space between the protrusion 12b and the front end surface 13a of the optical member 13A, and cover glass 3 of image pickup element 2).
Regarding Claim 5, the modified device of Sakai and Nagamizu et al teach the claimed invention as discussed above concerning claim 1, and Sakai teaches wherein a recessed portion (fitting hole 12a) is formed on the emission surface (front end surface 13a), 
the emission surface (front end surface 13a) of the optical unit is joined with the light receiving surface (a light receiving surface 2a) of the image pickup unit by a first adhesive material (Figs.9-10, [0024] front surface of the cover glass 3 is adhered to the rear surface of the optical member 13 with an adhesive, and the imaging element 2 is fixed to the holding frame 12 via the cover glass 3 and the optical member 13), 
and the first adhesive material is also disposed in the recessed portion (fitting hole 12a)(See Fig.10).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (WO 2015178134) in view of Nagamizu et al. (US 20120293641) and further in view of Yashiro et al. (US 20190239734).
Regarding Claim 2, the modified device of Sakai and Nagamizu et al teach the claimed invention as discussed above concerning claim 1, but does not teach the guide in plurality, wherein the contact surface in plurality of the plurality of guides are in contact with the plurality of side faces of the image pickup unit.
(Figs.4-7, three independent wall parts 42A, 42B, and 42C), wherein the contact surface in plurality of the plurality of guides are in contact with the plurality of side faces of the image pickup unit (Figs.4-7, [0035]-[0037] Two wall parts 42A and 42B, which are orthogonal to each other, among the three wall parts 42A, 42B, and 42C constitute a first wall portion 44 for causing two side surfaces 21a and 21b, which are orthogonal to each other, among four side surfaces 21a to 21d that constitute the outer peripheral surface of the image sensor 21).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Sakai and Nagamizu et al. have the guide in plurality, wherein the contact surface in plurality of the plurality of guides are in contact with the plurality of side faces of the image pickup unit as taught by Yashiro et al. in order to provide easily performing alignment between the imaging lens and the solid-state image pick-up element with high accuracy ([0007] of Yashiro et al.). 
Regarding Claim 3, the modified device of Sakai and Nagamizu et al teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the guide and the optical unit are separate members.
Yashiro et al. teach wherein the guide (Figs.4-7, sensor holder 40 having three wall parts 42A, 42B, and 42C) and the optical unit (Fig.2, [0033] and [0045] lens barrel 22 with imaging lens 23) are separate members (Figs.2-6, the sensor holder 40 holding the image sensor 21 and the lens barrel 22).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20130120647			Negishi
US 20160178884			Hanada et al.
US 20170064162			Haraguchi et al.
Negishi (US 20130120647) discloses an imaging module including a hollow lens holder open at both ends; a lens assembled in the lens holder and collecting light input from one end of the lens holder; a hollow imaging holder having an opening into which the light output from the lens is input; an optical member assembled in the imaging holder and transmitting or deflecting the light input from one end of the imaging holder; and an image sensor assembled in the imaging holder and having a light-receiving region formed on a surface, the light-receiving region being configured to receive the light transmitted or deflected by the optical member and to perform photoelectric conversion of the received light.  (See figures and [0008]).
Hanada et al. (US 20160178884) disclose a lenses unit for an endoscope including a lens barrel; a lens serving as a front group lens and lenses serving as a rear group lens, which are housed inside the lens barrel; and an aperture arranged between 
Haraguchi et al. (US 20170064162) disclose an endoscope includes at least one lens having a circular exterior shape in a direction perpendicular to an optical axis, an image sensor that has a square exterior shape in the direction perpendicular to the optical axis, and has one side whose length is same as length of a diameter of the lens, a sensor cover that has a square exterior shape in the direction perpendicular to the optical axis.  (See figures 3-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571}270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795